81 F.3d 150
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Orisha KAMMEFA, Plaintiff-Appellant,v.MARYLAND DEPARTMENT OF AGRICULTURE, Defendant-Appellee.
No. 95-2060.
United States Court of Appeals, Fourth Circuit.
Submitted:  March 21, 1996.Decided:  March 29, 1996.

Appeal from the United States District Court for the District of Maryland, at Baltimore.   Walter E. Black, Jr., Senior District Judge.  (CA-94-6-B)
Orisha Kammefa, Appellant Pro Se.  Craig Arne Nielsen, Assistant Attorney General, Annapolis, MD, for Appellee.
D.Md.
AFFIRMED.
Before NIEMEYER and MICHAEL, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
Appellant appeals from the district court's order denying relief on her civil complaint filed under Title VII of the Civil Rights Act of 1964, as amended, 42 U.S.C.A. §§ 2000e to 2000e-17 (West 1981 & Supp.1995), alleging discrimination based on race, gender, and religion, and retaliation.   Appellant also appeals from the court's order denying her motion filed under Fed.R.Civ.P. 59(e).   We have reviewed the record and the district court's opinions and find no reversible error.   Accordingly, we affirm on the reasoning of the district court.   Kammefa v. Maryland Dep't of Agric., No. CA-94-6-B (D. Md. Feb. 24, 1995;  Apr. 20, 1995).   We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED